                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
DAVID BENEDICT,                            )
                                          )
            Plaintiff,                    )  Civil Action No.
                                          )  18-11547-FDS
            v.                             )
                                           )
COMMONWEALTH OF                            )
MASSACHUSETTS et al.,                     )
                                          )
            Defendants.                   )
__________________________________________)

                                    ORDER OF DISMISSAL

SAYLOR, J.

         Pro se plaintiff David Benedict has brought suit against a variety of defendants, including

the Commonwealth of Massachusetts, the Plymouth County Superior Court, the Plymouth

County District Attorney's Office, the Brockton Police Department, the Plymouth County

Correctional Facility, and the Massachusetts Department of Correction. He appears to allege

constitutional violations arising out of his 2003 arrest and subsequent trial in Plymouth Superior

Court.

         On August 15, 2018, this Court ordered plaintiff to show cause by September 5, 2018,

why the complaint should not be dismissed on the basis of claim preclusion and the statute of

limitations. Because plaintiff failed to show cause within that deadline, this action is hereby

DISMISSED with prejudice.

So Ordered.


                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: October 23, 2018                               United States District Judge
